 

Case 1:21-cr-00107-GBD Document17 Filed 04/13/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

United States of America Protective Order
Vv. . 21 Cr. 107 (GBD)

Horacio Celaya-Mendez and David
Chung,

Defendants,

 

 

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a)(1)(&), the
‘Court hereby finds and orders as follows:

. ' WHEREAS, the Government has made and will make disclosure to the defendants of non-
public documents, objects and information, including electronically stored information (“EST”),
pursuant to. Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s
general obligation to produce exculpatory and impeachment material in criminal cases. The
Government’s disclosure material may include material that (i) affects the privacy and
confidentiality ‘of individuals: (ii) would impede, if prematurely disclosed, the Government’s
ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if
publicly disseminated; and (iv) that is not authorized to be disclosed to the public or disclosed
beyond that which is necessary for the defense of this criminal case, all of which will be referred

to herein as “disclosure material.”
 

_ Case 1:21-cr-00107-GBD Document 17 Filed 04/13/21 Page 2 of 6

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
disclosure material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any disclosure materia] to the media or any third party
except as set forth below.

2. Disclosure material may be disclosed by counsel to:
(a) Personnel for whose conduct counsel is responsible, t.¢., personnel employed by or
retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action.
3. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.
| 4. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.
5. The Government has advised that information that may be subject to disclosure in this

case may be contained within ES! that the Government has seized, pursuant to warrants issued

during the course of the investigation or by consent from the Defendants, from various computers,

cell phones, and other devices and storage media. Among the seized ESI, the Government has

obtained cellphones seized incident to the arrest of the Defendants (the “Defendants” Cellphones”).

2

 

 
 

Case 1:21-cr-00107-GBD Document17 Filed 04/13/21 Page 3 of 6

If all counsel consent, the Government is authorized to disclose to counsel for the defendants, for
use solely as permitted herein, the entirety of the Defendants’ Cellphones; the defendants, defense
counsel, and personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, may review the seized ESI disclosure material to identify items pertinent to
the defense; and they shall not further disseminate or disclose any portion of the seized ESI
disclosure material except as otherwise set forth under this Order.

6. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
inchiding the seized ESI disclosure material, consistent with the Rules of Professional
Responsibility, within a reasonable time following the expiration of the period for direct appeal
from any verdict in the above-captioned case; the period of direct appeal from any order dismissing
any of the charges in the above-captioned case; or the granting of any motion made on behalf of
the Government dismissing any charges in the above-captioned case, whichever date is later. If the
disclosure material is provided to any prospective witnesses, counsel shall make reasonable efforts
to seek the return or destruction of such materials.

7. This Order places no restriction on a defendant’s use or disclosure of EST that originally
belonged to the defendant.

Retention of Jurisdictian

8. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

 
 

Case 1:21-cr-00107-GBD Document 17 Filed 04/13/21 Page 4 of 6 ©

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

 

Date: - 2/18/2021

 

~ Rushmi Bhaskaran
Assistant United States Attorney

 

 
 

Case 1:21-cr-00107-GBD Document 17 Filed 04/13/21 Page 5 of 6

By: Qerattan Manning. Date: 2/18/21

 

}énathan Marvinny, Esq.
Counsel for David Chung

 
 

Case 1:21-cr-00107-GBD Document17 Filed 04/13/21 Page 6 of 6

. _f ally di Ue yer/

Kelley Sharkey, lEsq’
Counsel for Horacio ccteyely endez

SO ORDERED:

Dated: “PRS. 202K
Cua Bo Dorr

THY HON LE GEORGE B, DANIELS
D STATES DISTRICT JUDGE

 
